Exhibit 10.30

Grant No:                      

HHGREGG, INC.

2007 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

SERVICE VESTING

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Award Agreement”) is dated as
of June 2, 2011, between hhgregg, Inc., a corporation organized under the laws
of the State of Delaware (the “Company”), and the individual identified in
paragraph 1 below, currently residing at the address set out at the end of this
Agreement (“you” or the “Participant”).

1. Grant of Restricted Stock Units. Pursuant to the hhgregg, Inc. 2007 Equity
Incentive Plan (the “Plan”), the Company has granted to you an Award of that
number of Restricted Stock Units set forth below as of the date of grant set
forth below. Each Restricted Stock Unit subject to this Award represents the
unsecured right to receive one share of the Company’s Stock following the end of
the Restriction Period, subject to the restrictions, terms and conditions
contained in this Award Agreement. You are not required to make any payment to
the Company or its Affiliates (other than past and future services to the
Company and its Affiliates) with respect to your receipt of this Award, the
vesting of this Award, or the delivery of Stock in respect of this Award.

 

Participant  

                             

  Number of Restricted Stock Units  

                             

  Grant Date  

                              

  Vesting Date  

                             

 

2. Award Subject to the Plan. This Award shall be subject to the terms and
conditions of the Plan, which are hereby incorporated by reference. Except as
otherwise expressly provided herein, in the event of any conflict between the
terms of this Award Agreement and the Plan, the terms of the Plan shall control.
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Plan.

3. Restriction Period. This Award shall be subject to a Risk of Forfeiture which
shall lapse if you remain continuously in service as an employee, consultant or
director of the Company or an Affiliate through to the Vesting Date set forth
above. Except as set forth below, if your employment or other association with
the Company and its Affiliates ends prior to the Vesting Date for any reason,
including because of your employer



--------------------------------------------------------------------------------

ceasing to be an Affiliate of the Company, your Award shall be forfeited in its
entirety and you will have no further rights with respect to the Restricted
Stock Units subject to this Award. Military or sick leave or other bona fide
leave shall not be deemed a termination of employment or other association,
provided that it does not exceed the longer of ninety (90) days or the period
during which your reemployment rights, if any, are guaranteed by statute or by
contract.

4. Death or Disability. If prior to the Vesting Date your employment or other
service association with the Company and its Affiliates as an employee,
consultant or director ends due to your death or is involuntarily terminated by
the Company or an Affiliate of the Company by reason of your total and permanent
disability, as determined under the long-term disability plan maintained by the
Company or an Affiliate of which you are a participant, the Risk of Forfeiture
with respect to that percentage of your Award of Restricted Stock Units that is
equal to (i) the number of whole and partial months of service you have
completed since the date of grant; divided by (ii) thirty-six, with any
fractional Restricted Stock Units rounded down, shall immediately lapse.

5. Change of Control. Upon a Change of Control prior to the termination of your
employment or other association with the Company and its Affiliates, any Risk of
Forfeiture applicable to your Award of Restricted Stock Units shall lapse in its
entirety.

6. Form and Timing of Payment. Payment of Restricted Stock Units for which the
Risk of Forfeiture has lapsed shall be made in a single lump sum following the
end of the Restriction Period. The Company will deliver to you that number of
shares of Stock equal to the number of vested Restricted Stock Units subject to
your Award within thirty (30) days following the last day of the Restriction
Period. The form of such delivery (e.g., a stock certificate or electronic entry
evidencing such shares) shall be determined by the Company.

7. No Voting or Right to Dividend Equivalents. Your Restricted Stock Units carry
neither voting rights nor rights to dividends. You, or your estate or heirs,
have no rights as a shareholder of the Company unless and until your Restricted
Stock Units are settled by issuing shares of Stock. No adjustments will be made
for dividends or other rights if the applicable record date occurs before your
shares of Stock are issued.

8. Transfer of Award. Except as set forth in the Plan, your Award is not
transferable, and may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution.

9. Withholding. Prior to the date of settlement of your Award of Restricted
Stock Units, you shall remit to the Company or its Affiliate, as applicable, an
amount sufficient to satisfy federal, state, local or other withholding tax
requirements with respect to your Award. You further acknowledge that the
Company and its Affiliates have the right to deduct from payments of any kind
otherwise due to you any federal, state, local or other taxes of any kind
required by law to be withheld with respect to the grant, vesting or settlement
of your Award. However, if the Committee, acting in its sole discretion, so
permits, you may elect to satisfy an applicable withholding requirement, in
whole or in part,



--------------------------------------------------------------------------------

by having the Company withhold shares of Stock to satisfy your tax obligations,
subject to any restrictions or limitations that the Committee deems appropriate;
provided, however, that the number of such shares of Stock so withheld shall not
exceed the amount necessary to satisfy the Company’s required tax withholding
obligations using the minimum required statutory withholding rates for federal,
state, local and foreign tax purposes, including payroll taxes, that are
applicable to supplemental taxable income. Unless the tax withholding
obligations of the Company and its Affiliates are satisfied, the Company shall
have no obligation to deliver to you any Stock.

10. Tax Consequences. The Company makes no representation or warranty as to the
tax treatment to you of your receipt of this Award or the shares of Stock to be
issued hereunder or upon the sale or other disposition of such Stock. You
represent and warrant that you have reviewed with your own tax and/or financial
advisors the federal, state, local and other tax consequences of the
transactions contemplated by this Award Agreement, and that you are relying
solely on such advisors and not on any statements or representations of the
Company or any of its Affiliates or agents. You understand that you (and not the
Company or its Affiliates) are solely responsible for any income tax liability
that may arise in connection with the grant, vesting or settlement of the Award
of Restricted Stock Units under this Award Agreement.

11. Not a Service Contract. This Award Agreement is not an employment or service
contract. Nothing in your Award shall be deemed to create in any way whatsoever
any obligation on your part to continue in the employ or other service of the
Company or an Affiliate. Nothing in your Award shall be deemed to require the
Company or an Affiliate to continue your employment or other service
association, or to interfere in any way with the right of the Company or an
Affiliate, subject to the terms of any separate employment or consulting
agreement or provision of law or corporate articles or by-laws to the contrary,
at any time to terminate your employment or other service arrangement or to
increase or decrease, or otherwise adjust, the other terms and conditions of
your employment or other association with the Company and its Affiliates.

12. Amendment. The Committee may amend the terms of this Award Agreement,
prospectively or retroactively, provided that the Award Agreement as amended is
consistent with the terms of the Plan. Notwithstanding the foregoing, except as
set forth in the Plan, no amendment or modification of this Award Agreement by
the Committee shall impair the rights of the Participant without the
Participant’s consent.

13. Section 409A of the Code. It is intended that this Award and any amounts
payable under this Award shall be exempt from Section 409A of the Code as a
“short-term deferral” within the meaning of Treasury Regulation
Section 1.409A-1(b)(4), and the provisions of this Award Agreement shall be
construed and interpreted in accordance with such intentions and to avoid the
imputation of any additional tax, penalty or interest under Section 409A of the
Code.



--------------------------------------------------------------------------------

14. Miscellaneous. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without regard to the conflict of laws
principles thereof and shall be binding upon and inure to the benefit of any
successor or assign of the Company and any executor, administrator, trustee,
guardian, or other legal representative of you. Capitalized terms used but not
defined herein shall have the meaning assigned under the Plan. This Agreement
may be executed in one or more counterparts all of which together shall
constitute but one instrument.

15. Participant’s Acknowledgments. By accepting this Award and signing this
Award Agreement below, you acknowledge that you: (i) have read this Award
Agreement; (ii) understand that a copy of the Plan is available upon request
from the Company; (iii) have been represented in the preparation, negotiation,
and execution of this Agreement by legal counsel of your own choice or have
voluntarily declined to seek such counsel; (iv) understand the terms and
consequences, including the tax consequences, of this Award Agreement and the
Award; (v) are fully aware of the legal and binding effect of this Agreement;
(vi) accept the Award subject to all the terms and conditions of the Plan and
this Award Agreement; and (vii) agree to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions arising
under the Plan or relating to the Award or this Award Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the date first above written.

HHGREGG, INC.

 

By:       By:

 

     

 

Jeremy Aguilar       Signature of Participant Chief Financial Officer      